Citation Nr: 0106372	
Decision Date: 03/02/01    Archive Date: 03/08/01	

DOCKET NO.  98-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 24, 1995, 
for a total disability rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from November 1972 to 
March 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted the veteran entitlement 
to an earlier effective date of July 24, 1995, for a grant of 
a total disability rating based on individual 
unemployability. 

This case was previously before the Board and in March 1999 
was remanded to the RO as the veteran had requested a 
"travel board" hearing.  In April 2000 he withdrew that 
request.  For reasons to be explained below, this case must 
again be remanded. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096__(2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans' Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom, Morton v. Gober, No. 96-1517 
(U. S. Vet. App. Nov. 6, 2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  The Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475 § 7(a), 114 Stat. 2096,__(2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3-4, 114 Stat. 2096,__(2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  
In addition, because the VA Regional Office had not yet 
considered whether any additional notification or development 
actions are required under the VCAA, it would potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992).

The law provides that the effective date of an award shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b) (West 1991).  Otherwise, the effective date is 
fixed in accordance with the facts found but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

In a statement received on July 24, 1995, the veteran stated 
in essence that he had been unemployed since his service 
discharge as a result of his service-connected psychiatric 
condition.  He further described his medication regimen and 
its effect on his ability to stay awake.  On remand VA and 
private clinical records reflecting evaluation and treatment 
provided to him for his service-connected schizophrenia dated 
within the year prior to July 24, 1995, and not already on 
file, should be obtained and reviewed.  

Accordingly, this case is REMANDED for the following actions:  

1.  With any needed assistance from the 
veteran including obtaining signed 
releases, the RO should request copies of 
records of any evaluation or treatment, 
VA or non-VA, he has received for his 
service-connected psychiatric condition 
between July 1994 and July 1995, and not 
already on file.  All records so received 
should be associated with the claims 
file.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA fast letters 00-
87, 00-92, and 01-02, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued also should be 
considered.  

3.  Upon completion of the requested 
development of the record, and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran in any way, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case reviewing all evidence added to the 
records since the statement of the case, 
and they should be given an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




